DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  it appears that the claim should read “into a plurality of parts [[and]]that are connected”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: it appears that the claim should read “introduce air in to the passenger compartment”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein upstream side of the adsorption unit of the regeneration passage and the purification passage is constituted by an internal air introduction pipeline” is unclear. First, it appears that it should read “an upstream”. Second, “the adsorption unit of the regeneration passage” is confusing since the adsorption unit has not been claimed as part of the regeneration passage. Third, it isn’t clear what it means to be “constituted by an internal air introduction pipeline”. Finally, it isn’t clear how both the upstream side of the adsorption unit and the purification passage can be constituted by the same pipeline. 
Regarding claim 1, the limitation “configured to introduce air from the passenger compartment” is unclear since the limitation doesn’t say what the air is being introduced to. 
Regarding claim 5, the limitation “an upstream side of the adsorption units next to each other” is indefinite. It is unclear how multiple adsorption units have one upstream side. Also, there is insufficient antecedent basis for “the adsorption units next to each other” (emphasis added). 
Regarding claim 5, “the air” is indefinite since claim 1, upon which it depends recites multiple “air”.
Regarding claim 5, the limitation “the adsorption unit” is indefinite since it is unclear which adsorption unit this is referring to. 
Regarding claim 5, it is unclear whether the claim is reciting one “heating apparatus” installed in each branch-off passage, or whether the claim is reciting a different “heating apparatus” in each of the branch-off passages.  
Regarding claim 6, “the upstream side” lacks antecedent basis in the claims. Although claim 1 recites an upstream side of a single adsorption unit, it does not provide antecedent basis for an “upstream side of the adsorption units” in the plural. 
Also in claim 6, “the adsorption units next to each other” lacks antecedent basis in the claim. 
Claim 6 also recites the limitation "the partition wall".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, “the air” is indefinite since claim 1, upon which it depends recites multiple “air”.
Regarding claim 7, “a flow path switching mechanism configured to selectively connect the downstream side of each of the adsorption units to any one of the return pipeline and the vehicle-outside discharge pipeline is provided” is indefinite. The claim previously requires these connections. Therefore, it is unclear whether or not the claim is requiring the connections, or whether the claim is requiring that the connections can be made. 
Claim 8 recites “the adsorption unit” twice. However, it is unclear which adsorption unit this is referring to. 
Regarding claim 9, “the downstream sides” lacks antecedent basis in the claim.  
Regarding claim 9, “the adsorption units next to each other” lacks antecedent basis in the claim. 
Claim 9 also recites the limitation "the partition wall".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meirav USPA 2015/0298043 A1.
Regarding claim 1, Meirav discloses an air purification apparatus for a vehicle (paragraph 25) comprising: an adsorption unit configured to adsorb carbon dioxide and water vapor in air (paragraphs 29-30: zeolite is well-known to be capable of adsorbing CO2 and water, as seen in Applicant’s Specification page 11, lines 19-23); a purification passage configured to introduce air in a passenger compartment into the adsorption unit and to return air, from which carbon dioxide and water vapor have been adsorbed and removed by the adsorption unit, to the passenger compartment (figure 1A: inlet 120 to outlet 124; paragraph 28); and a regeneration passage configured to introduce air for regeneration into the adsorption unit and to discharge used air for regeneration obtained by regenerating the adsorption unit outside of the vehicle (figure 1A: purge inlet 170 to outlet 180; paragraph 53), wherein upstream side of the adsorption unit of the regeneration passage and the purification passage is constituted by an internal air introduction pipeline configured to introduce air from the passenger compartment (figure 1A: from 120; paragraphs 25 and 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Meirav USPA 2015/0298043 A1.
Meirav is relied upon as above. 
Regarding claim 2, Meirav discloses a plurality of adsorption units (figures 7 and 8: sorbents 140; paragraph 29), but does not explicitly disclose that the internal air introduction pipeline branches into a plurality of parts and are connected to the adsorption units (figures 7 and 8: sorbents 140; paragraph 29). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Meirav to have both adsorption units be accessible through the same pipeline, via branches, as an obvious matter of design choice. MPEP 2144 (IV-B). It is well-known in the art to have multiple adsorption units accessible via one branched pipeline. 
Regarding claim 3, Meirav discloses an air introduction fan configured to introduce air in the passenger compartment is disposed in an upstream section of the internal air introduction pipeline (paragraph 7).
Regarding claim 5, in the case where Meirav is modified to so that the adsorption units receive flow from a branched pipeline, as discussed above, the brached pipeline can be deemed to be a partition wall. Furthermore, Meirav discloses a heating apparatus configured to heat the air before introduction into the adsorption unit during regeneration of the adsorption unit (paragraph 8).

Allowable Subject Matter
Claims 4 and 6-10 appear that they would be allowable if the 112 2nd paragraph rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or make obvious the limitations of claims 4 and 6-10 in an air purification apparatus for a vehicle. It is noted that “configured to introduce air in a passenger compartment into the adsorption unit…” and “”configured to introduce air for regeneration…and to discharge used air…outside the vehicle” (both in claim 1) are interpreted to mean that the claimed air purification apparatus is attached to a vehicle in such a way as to perform these limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776